Title: To Benjamin Franklin from James Parker, 30 May 1769
From: Parker, James
To: Franklin, Benjamin


Honoured Sir
Newyork, May 30, 1769
You were so good a while ago, to Mention that if I chose to resign the Custom House Business you would not be displeased. While I had the Ability to do what I was taught was my Duty, I patiently Submitted to any Unpopularity or Odium that might unjustly be thrown upon me. But the Commissioners at Boston seem continually to be forming new Orders and Instructions, which if punctually followed, enslaves the Officer and renders him despicable to the Publick. I always conceived our Offices were designed to prevent illicit Trade, and not to distress the fair Traders, whereas by their new excessive Strictures the contrary will be the Case. In particular some Instructions they have lately sent me, are so hard, rigid and extraordinary, that were they but indifferently executed, my whole Time must be taken up: By them I am constantly to attend every Vessel that loads or unloads, and to render Accounts of every particular, notwithstanding there may be other Officers attending; and as such Attendance is quite inadequate to the Pay, as well creating Trouble to the Merchants, without answering any End, but to make the Officer odious, I find myself unable to perform it: and tho’ I have not had the most distant Hint of being faulted, yet being conscious I am unequal to the Task, it is ungenerous to expect Pay without doing the Duty required. While I could do Justice to the Employer, and not disgrace my Friends I was desirous to continue; for, as I at first was taught a Duty of daily walking to every Vessel in a long extended Harbour, to see that every one made suitable Entries before they loaded or unloaded, which was conducive to Health, and took up but part of the Day: I am now to be confined often to one Vessel or perhaps two at a Time for whole Days together, and that probably in a cold wet Place which is very unwholsom. I own the Post may be some Profit in the Manner my first Directions ordered it executed; which I did to the general Satisfaction, till these new Regulations took Place. But a Man may buy Gold too dear: for not even a single Man could now live in this City (the dearest I really believe on the Continent) for £50 Sterling per Annum. And as it is to take up my whole Time, how could I do any other Business, or see it be done? On these Principles, I think you will not blame me, if I throw up; but I shall Struggle along till I hear from you; Our Collector telling me, the Commissioners at Boston could not turn me out, till they heard from England, if they had a Mind to, which he thinks is not the Case, and as my Appointment was by a Treasury Warrant, he thinks with me, it is best to acquaint you of it first, that you might possibly procure it for some younger Man or single Man, that you may wish to serve or oblige. I don’t doubt but Providence will provide for me otherways; I shall nevertheless always have a thankful Remembrance of your Favour in procuring it, of the Gentleman’s Kindness who bestowed it, and of Mr. Strahan’s Goodness in being one of my Securities.
Mr. Robinson, by whom I send this, has Hopes of obtaining, by Mr. Foxcroft’s Friendship and Interest, some place in the Post-Office: If I may be permitted to give my Opinion, I would humbly observe, that no Officer appears to be wanting, unless it should be found expedient to appoint a Riding Surveyor of the Offices: I think such a One has been mentioned from home: and it might be of general Service to the Cause: but it appears to me, that such an Officer and the Comptroller’s are similar, or at least Assistant and Checks to each other. Now, I having often observed that moving about in good Weather does greatly relieve me, and conduce to my Health, so a long Confinement in one Place always impairs me, I would beg Leave to make the following Suggestions.
Suppose then, that an Officer is to be appointed to that Station, or the Comptroller’s Commission taken from me, and given to One you shall think more-fitting for it than I am, as I am at your Will and Pleasure, if so I should be willing to take that of Riding Surveyor, as reasonable as any One: and be bound to visit every Office on the Continent once a Year at least; but as there must be the Expence of a Horse also, and travelling you know is chargeable, I think it could not be done under £125 Sterling per Annum and Frugality must be used to make any Profit of that. Or, suppose such an Officer should be appointed, alternately to be Comptroller and travelling Surveyor, jointly with me, year and year about, would that be inconsistent? or would not thereby two Officers know the whole State of the Post-Office Affairs, ready to explain or set any Thing to Rights, if one of them should dye, &c. besides being a Cheque to each other? Or, if you appoint one to that Station, and let me remain as I am, I am thankful, or if I am displaced, I submit. For I would not pretend to dictate: I only mention these as Speculative Hints. The Business of the Post-Office, has greatly increased since my Time; and it is necessary I now throw up the Custom-House Business, that I may be able to do Justice to the Post-Office which I shall always endeavour to do, while I have the Honour to be continued in it.
Another Thing I would beg Leave to mention is, that if it should be thought expedient to have the Roads measured according to Act of Parliament, I have the Perambulator that was Lewis Evans’s, and I would undertake to measure all the Post Roads with it, on my Qualification at a reasonable Rate. I think about 20 or 25 Miles may be comfortably measured in a Day, when fair Weather, but there must be at least one Assistant, if not two: I would do it either at a Shilling Sterling a Mile, or a Guinea a Day, and that for two or three Hands would be not very high—but I have no Objection to another’s doing it.
As to my printing Business, my Son being entirely averse to living in this City, I don’t think it will ever rise to any great Pitch: I am not able to work as usual myself: and the Dearness of the Place and the Deadness of the Times, renders Journey work subversive of the Profits: Also, there has just set up here, a Couple of young smuggled Scots Men, who have issued out a large Paper they call the Chronicle; They are as bad Workmen as ever Bradford was, but from a large Portion of Impudence, and the National Biass of all Scotch Men in their Favour, I am told they have in three Weeks more Subscribers already than I have. Gaine has enlarged his Paper; Holt always does a Supplement, and sometimes two whole Sheets; Only I keep Steady of one Size and Course: and I think they will all run themselves aground except Gaine, who has got the Lead so far, and so much ahead, there is little Danger but he’ll overshoot us all. On printing the American Whig, I had upwards of 200 new Subscribers constantly, but many of the high Churchmen left me, to the Number of about 70—and probably now many of the Whigs will leave me, as they are stopt. I print about 30 Quire, and have not many left on Hand, and I hope so many will continue. Advertisements which are the Life of the Paper, I get a few of, about a 10th Part of what Gaine gets: and more than half of what Holt gets. Nevertheless I think to continue to push on with all the Vigour I can. I have young Hands coming up, and things may turn out better by-and-by, if it please God I live, if not His Will be done. Cloudy Weather may overshadow at present, but fair Weather may come again. Holts’ Affairs stand with me just as they did, only I think I told you, I had got his Place at New Haven, which I will dispose of when I can.
I think and fear I have been tedious in this; But the Occasion seem’d to oblige me to it. We all beg our humble Salutations may be accepted. With Respect to Mr. Foxcroft and self I am Your most obliged Servant
James Parker.
